NUMBER 13-19-00522-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CASEY COX,                                                                Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 403rd District Court
                         of Travis County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      A jury convicted appellant Casey Cox of continuous sexual abuse of a child and

sentenced him to eighty years’ imprisonment in the Texas Department of Criminal Justice.

See TEX. PENAL CODE ANN. § 21.02. By one issue, Cox argues the trial court abused its

discretion when it improperly admitted hearsay testimony under Texas Rule of Evidence

803(4), the hearsay exception to statements regarding medical diagnoses and
treatments. We affirm.

                                          I.       BACKGROUND 1

        Cox was charged by a multi-count indictment on May 9, 2018. Count 1 alleged that

Cox committed the offense of continuous sexual abuse of a young child. See id. Counts

2 through 7 alleged that Cox committed separate acts of aggravated sexual assault of a

child. See id. § 22.021(a)(1)(B). Counts 8 through 11 alleged that Cox committed separate

offenses of indecency with a child by contact. See id. § 21.11(a)(1).

        A jury trial began on August 27, 2019. F.M. 2, the complainant who was fifteen years

old at the time of trial, testified that she was an infant when her mother and Cox began a

relationship. Cox lived with F.M., her mother, and her younger sister (the child of Cox and

her mother) in an apartment until F.M. was in seventh grade. F.M. considered Cox her

father—she testified that he taught her how to ride a bike, gave her lunch money, asked

her about her daily activities, and they watched movies, played board games, and went

to church together. Even though her mother and Cox ended their relationship when F.M.

was approximately twelve years old, F.M. would still visit Cox at his apartment every

Tuesday and every other weekend with her younger sister.

        F.M. testified that she was about eight years old when Cox first sexually abused

her. She recalled asking Cox about going to the doctor’s office. He told her that there was

no doctor’s appointment but that he could perform a “checkup” on her. F.M. told jurors



        1This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
        2 To protect the identity of minor children, we refer to the children by their initials or an alias. See

TEX. R. APP. P. 9.8(a).

                                                       2
that Cox took her into his room, laid her on his bed, removed her pants and underwear,

spread her legs, put them on his shoulders, and used his finger to touch her vagina. F.M.

remembered that when he had finished touching her, he told her to not tell anyone what

happened.

       After that initial occurrence, Cox began abusing F.M. frequently. F.M. testified that

Cox had sexual intercourse with her approximately “one hundred” to “two hundred” times.

She also stated that she performed oral sex on him, and he performed it on her. F.M.

stated that Cox threatened to take away her pet if she did not comply with his demands.

She also testified that she was scared Cox would turn his attention to her sister if she

tried to stop him.

       The sexual abuse continued until Cox’s new girlfriend, Vivica Alvarado, moved into

his apartment with him. Several months into their relationship, Alvarado suspected that

Cox was cheating on her. In an attempt to determine whether Cox was faithful, Alvarado

set up a cell phone in their bedroom to record Cox while she was gone. When she

returned to the home later that day, she saw a video recording of Cox asking F.M., “Do

you want to fool around?” and then saw him kiss F.M. Alvarado immediately turned the

video off and confronted Cox. Although he first denied any wrongdoing, he later admitted

to kissing F.M. After this admission, he apologized to both Alvarado and F.M.

       Alvarado was not convinced that Cox only kissed F.M., so later that evening she

watched the rest of the video. Alvarado testified that the video showed Cox lying on top

of F.M. under the covers, moaning. When Alvarado confronted Cox again, stating she

had proof that he had sex with F.M., she stated that he grabbed Alvarado’s cell phone,


                                             3
broke it in half, and flushed the SIM card down the toilet. Alvarado did not call the police

that night, but she spoke with F.M. and told F.M. that she was there when F.M. was ready

to talk.

           A month later, F.M. told Alvarado that she was ready to talk. The next day Alvarado

went with F.M. to school to report the sexual abuse. Cox was alerted to what was

occurring and fled the city. He was later arrested in Fort Worth, Texas pursuant to a

warrant.

           After F.M.’s outcry, Dr. Katherine Snyder, a child abuse pediatrician and the

medical director of the Child Abuse Resource and Education team at Dell Children’s

Medical Center in Austin, Texas, performed a non-acute medical examination on F.M. At

trial, the State offered Dr. Snyder’s medical report into evidence without objection and

then began questioning her regarding her notes. Dr. Snyder reported that F.M. recalled

penile-oral, penile-vaginal, and penile-anal penetration with Cox, causing anogenital pain

and genital bleeding. As relevant to this case, Cox contests the admission of certain

portions of Dr. Snyder’s testimony regarding Cox’s requests to take videos or

photographs of F.M. The following colloquy occurred at trial:

           State:       Did she ever mention if the defendant would try to take videos
                        or photographs of her?

           Dr. Snyder: She did.

           Defense:     Judge, I’m going to object to that as hearsay because that is
                        not covered by the medical exemption [sic].

           State:       It is actually part of the history in the medical chart.

           The Court:   It’s in the—is it in the report?


                                                 4
Dr. Snyder: It is.

The Court:   As part of your diagnosis?

Dr. Snyder: Yes.

The Court:   I will overrule since she says it’s part of the diagnosis.

Dr. Snyder: She said that he would try to do that but that she would not let
            him do that and told him that if he tried to do that, [s]he would
            tell—she would tell her mother to check his phone. And then
            she told me that [her] stepdad’s girlfriend at the time or ex-
            girlfriend, I can’t remember, had set up a phone, like a hidden
            phone and that that was—

Defense:     Judge, I’m going to object to this, too, because this is clearly
             not part of any kind of medical diagnosis.

The Court:   I don’t think that—I think it is going far afield. I’m going to
             sustain that part of the objection as to that aspect.

Defense:     I’d ask for an instruction that the jury disregard that question
             and partial answer.

The Court:   Disregard the last question and answer. You are supposed
             to—like you didn’t hear it. So you can’t consider it for any
             purpose. Go ahead.

Defense:     May we approach briefly on that quickly?

The Court:   Sure.

(At the bench, on the record)

State:       Just for the Court’s attention, that is in the medical records so
             we will have to redact that out, if you want, before that goes
             back to the jury. That’s all.

The Court:   That’s fine. Yeah, you can take it out later and clear it up. But
             for the record, you’re agreeing to redact that aspect of it?

State:       Yes.

The Court:   Okay. So that will be done before the jury gets it.

                                      5
        The jury found Cox guilty of Count 1, 3 continuous sexual abuse of a child, and

sentenced him to eighty years of imprisonment. This appeal followed.

                        II.     STANDARD OF REVIEW & APPLICABLE LAW

        We review a trial court’s ruling to admit evidence under an abuse of discretion

standard. See Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim. App. 2005). Such a ruling

is upheld on appeal “if it is reasonably supported by the record and is correct under any

theory of law applicable to the case.” Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim.

App. 2002). Under this standard, a trial court’s ruling will be deemed an abuse of

discretion only if it is so clearly wrong as to lie outside the zone of reasonable

disagreement or is arbitrary or unreasonable. Taylor v. State, 509 S.W.3d 468, 472 (Tex.

App.—Austin 2015, pet. ref’d) (citing Lopez v. State, 86 S.W.3d 228, 230 (Tex. Crim. App.

2002)); State v. Mechler, 153 S.W.3d 435, 439 (Tex. Crim. App. 2005). This deferential

standard of review requires appellate courts to view the evidence in the light most

favorable to the trial court’s ruling and not substitute its judgment for that of the trial court.

See Riley v. State, 378 S.W.3d 453, 458 (Tex. Crim. App. 2012).

        Hearsay is an out-of-court statement offered by a party to prove the truth of the

matter asserted in the statement. See TEX. R. EVID. 801(d). Generally, hearsay is not

admissible except as provided by the rules of evidence or statutory authority. See id. R.

802. Rule 803(4), entitled “Statements for Purposes of Medical Diagnosis or Treatment,”

provides an exception to the hearsay rule. Id. R. 803(4). This rule sets forth that a


       3 The jury charge instructed the jurors to abandon Counts 2 through 11 if they found Cox guilty of

Count 1, continuous sexual abuse of a young child. See TEX. PENAL CODE ANN. § 21.02.

                                                    6
statement that is made for and is reasonably pertinent to a medical diagnosis or treatment

and describes medical history, past or present symptoms or sensations, their inception,

or their general cause, is admissible into evidence regardless of whether the declarant is

available as a witness. See id.

      Rule 803(4) “is based on the assumption that the patient understands the

importance of being truthful with the medical personnel involved to receive an accurate

diagnosis and treatment.” See id.; Bautista v. State, 189 S.W.3d 365, 368 (Tex. App.—

Fort Worth 2006, pet. ref’d). The proponent of the statement to be admitted must show

that the out-of-court declarant knew that the statement was made for a medical diagnosis

or treatment. See Taylor v. State, 268 S.W.3d 571, 588–89 (Tex. Crim. App. 2008). The

proponent must also demonstrate the declarant’s understanding that their statement must

be truthful so that the medical provider can reasonably rely on their information. See id.

at 589; see also In re C.B.L., No. 11-15-00227-CV, 2016 WL 5853196, at *2 (Tex. App.—

Eastland 2016, pet. denied) (mem. op., not designated for publication).

                                     III.   ANALYSIS

      By his sole issue, Cox complains that the trial court abused its discretion when it

allowed Dr. Snyder to testify that, during F.M.’s medical examination, F.M. stated that Cox

wanted to take videos and photographs of her. Cox contends the State did not fulfill its

burden in showing that that information was pertinent or necessary to the doctor’s

diagnosis under Texas Rule of Evidence 803(4). See TEX. R. EVID. 803(4); Taylor, 268

S.W.3d at 588–89. He also argues that the State did not carry its burden in showing that

F.M. understood the importance of being truthful with the doctor. Taylor, 268 S.W.3d at


                                            7
589. Cox concludes that the admission of this information was “the only testimony

admitted before the jury that suggested that [Cox] wanted to film or video F.M.” and this

was “extremely damaging” and caused substantial harm.

      The record, however, reflects that Dr. Snyder’s questions to F.M. during their

encounter were aimed for the purpose of medical diagnosis and treatment:

      State:        And then based upon what you learn from the history and
                    everything else, what do you do?

      Dr. Snyder: So it depends. Right? So I’m collecting information about what
                  has brought you to the clinic and then at that point I may
                  decide, okay, we need to do some images or I may decide,
                  hey, we need to do some laboratory testing or I may make
                  additional recommendations for follow-up. I may refer you to
                  therapy or I may refer you to see another specialist if there are
                  certain things going on. So it just depends on where I am at
                  the end of the evaluation that I have completed what I do next.

      F.M.’s disclosure to Dr. Snyder that Cox wanted to take photos or videos of F.M.

was in the context of a medical examination. Texas courts have held that statements

describing abusive acts are pertinent to medical diagnosis and treatment. See Beheler v.

State, 3 S.W.3d 182, 189 (Tex. App.—Fort Worth 1999, pet. ref’d) (holding that rule 803(4)

covered statements describing penile-anal and penile-oral penetration, and that the

complainant thought defendant was “so sick” that he “made her want to puke” when he

made her watch pornography); Turner v. State, 924 S.W.2d 180, 189 (Tex. App.—

Eastland 1996, pet. ref’d) (allowing the treating doctor to testify about the child

complainant’s reports of penetration). “The object of a sexual assault exam is to ascertain

whether the child has been sexually abused and to determine whether further medical

attention is needed.” Beheler, 3 S.W.3d at 189. Of note, both F.M. and her mother testified


                                            8
at trial that F.M. was in weekly therapy due to the sexual abuse and trauma she endured

from the father figure in her life.

       Cox further relies on In re C.B.L. to argue that the objected-to statements are not

admissible under Texas Rule of Evidence 803(4) because F.M. was not made aware of

the importance of being truthful in the history she gave the doctor. See In re C.B.L., 2016

WL 5853196, at *3. Cox’s reliance on In re C.B.L. is misplaced. The “crucial issue” in In

re C.B.L. is whether Texas Rule of Evidence 803(4) applies in the context of a non-

medical examination. See id. at *2 (holding that this hearsay exception applies to

therapists as long as the statement is made for medical reasons, and noting that courts

have applied the exception to statements revealed to licensed professional counselors,

social workers, paramedics, and psychologists, among others). Moreover, we note “there

is no requirement that a witness expressly state that the hearsay declarant recognized

the need to be truthful in her statements for the medical treatment exception to apply.”

Beheler, 3 S.W.3d at 188–89. Instead, the reviewing court must look to the record to see

if it supports a conclusion that the child understood why she needed to be honest when

speaking to the caregiver. Id. Upon review of the record, Dr. Snyder testified that what

F.M. told her during the medical examination “was very similar to information that was

disclosed during the forensic interview, and so [Dr. Snyder’s] diagnosis was that this was

consistent with the diagnosis of sexual abuse.” F.M.’s recollection was consistent, arguing

in favor of her veracity. In addition, at the conclusion of F.M.’s testimony at trial, when she

was asked, “Is everything you said here true?”, she responded, “Yes.” In light of the

foregoing, we conclude the record supports that F.M. understood the need to be truthful


                                              9
to her physician.

        Lastly, even assuming without deciding that the admission of Dr. Snyder’s

testimony regarding Cox’s desire to take photographs or videos was error, we cannot say

it was harmful. See TEX. R. APP. P. 44.2(b); Gonzalez v. State, 544 S.W.3d 363, 373 (Tex.

Crim. App. 2018). “Any error in admitting evidence is cured where the same evidence

comes in elsewhere without objection.” Duncan v. State, 95 S.W.3d 669, 672 (Tex. App.—

Houston [1st Dist.] 2002, pet. ref’d) (citing Hudson v. State, 675 S.W.2d 507, 511 (Tex.

Crim. App. 1984)). Dr. Snyder’s written medical report was offered into evidence as

State’s Exhibit 11 without redaction and with no objection from the defense before the

State began questioning her about its contents. 4 In the medical record, Dr. Snyder

recorded that F.M. recalled "he [Cox] would try to get photo/videos, but she always

refused and told him if he did, she would have her mother search his phone.”

        The erroneous admission of evidence is generally considered non-constitutional

error subject to harm review under Rule of Appellate Procedure 44.2(b). See TEX. R. APP.

P. 44.2(b). Under Rule 44.2(b), error is not harmful unless it affects the defendant’s

substantial rights. See id.; Walters v. State, 247 S.W.3d 204, 218–19 (Tex. Crim. App.

2007). The defendant’s substantial rights are affected if the error had a substantial and

injurious effect or influence on the jury’s verdict. Rich v. State, 160 S.W.3d 575, 577 (Tex.

Crim. App. 2005). In assessing whether the error affected the defendant’s substantial

rights, the reviewing court examines the record as a whole. Motilla v. State, 78 S.W.3d



        4 Cox acknowledges as much in his brief, noting that “a review of State’s Exhibit 11, the child’s

medical records[,] show that the redaction ordered by the trial court was not done. Unfortunately, trial
counsel did not object to the State’s failure to redact the medical records . . . .”
                                                   10
352, 355 (Tex. Crim. App. 2002). If, after doing so, the reviewing court has fair assurance

that the error did not influence the jury or had but a slight effect, the error did not affect

the defendant's substantial rights. Id. Here, in light of the detailed testimony from F.M.

and Alvarado, as well as the fact that the medical report had already been entered into

evidence without objection, we conclude that Cox’s substantial rights were not affected.

       “The law in Texas requires a party to continue to object each time inadmissible

evidence is offered.” Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991).

Because Cox did not object to the admission of Dr. Snyder’s written medical report which

documented these allegations, her subsequent verbal testimony regarding Cox’s desire

to video and photograph F.M. was thus cumulative and not harmful. See TEX. R. APP. P.

44.2(b). We overrule Cox’s sole issue.

                                    IV.     CONCLUSION

       We affirm the judgment of the trial court.


                                                                 LETICIA HINOJOSA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
27th day of May, 2021.




                                             11